DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022, has been entered.
Claims 1, 2, 4, 7-11, 13-19, 22 and 30-37 are pending. 
 
Withdrawal of Claim /Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7-11, 13-19, 22 and 30-37  is/are rejected under 35 U.S.C. 103 as being unpatentable Magdassi et al. (US 2013/0209368) in view of Longo et al. (WO 2013/110809).
Regarding claims 1 and 11, Magdassi et al. teaches a pharmaceutical composition for oral administration in the form of a monolithic matrix formulated for continuous sustained release of particles (current claim 13).  See claim 28 of Magdassi et al.  The particles comprise a water-insoluble polymer, wherein at least one near infrared (NIR) fluorescent probe is non-covalently bound to the outer surface of said particle (current claims 7 and 14).  See claim 1 of Magdassi et al.   Although Maddassi et al. does not explicitly teach “a film,” Magdassi et al. describes a monolithic matrix as “a structure including a three-dimensionally stable matrix material having a discrete size and shape.”  Para. [0087].  Magdassi et al. also teaches that “when formulated for oral administration, [the invention] is in the form of a depot system, based on biodegradable polymers, wherein as the polymer degrades, the active ingredient is slowly released.”  Id. (emphasis added).  Either of these disclosures would read on “a film.”  Further still, Magdassi et al. also teaches “embedding the active ingredient in a web of substance that the body is slow to dissolve.”  Para. [0088] (emphasis added).
Magdassi et al. does not teach “the base material dissolves over at least thirty minutes” or expressly state “placing the film sublingually or buccally in the subject” or “a film sized for oral administration sublingually or buccally.”
Longo et al. teaches an “edible slow dissolving film for treating oral ulcerations.”  Title. “The dissolving film has a dissolution time in water at 37 °C of 1 minute to 6 hours.”  Page 5, col. 18 and 19.   “The edible film is suitable for cicatrizing oral ulcerations or lesions or for forming a layer on oral mucosae or gingiva affected by ulcerations or lesions for protecting against mechanical abrasions, infections or caustic agents.”  Abstract.  This would imply “placing the film sublingually or buccally in the subject” and sizing the film appropriately for such purpose. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Magdassi et al. and Longo et al. and arrive at the instant claims.  In this instance, the conclusion of obvious may be based on the rationale of applying a known technique to a known device ready for improvement to yield predictable results.  Magdassi et al. teaches a pharmaceutical composition for oral administration in the form of a monolithic matrix formulated for continuous sustained release of particles comprising NIR fluorescent probes, wherein the composition may be used for detection and treatment of tumors in the gastrointestinal tract.  The claimed invention can be as an improvement upon Magdassi et al. in that it requires that the base material dissolves over at least 30 minutes.   Longo et al. teaches edible slow dissolving films that will dissolve up to 6 hours.  One of ordinary skill in the art would have recognized that modifying the teachings of Magdassi et al. such that its disclosed embodiments will dissolve over 30 minutes would have yield predictable results because Magdassi et al. teaches slow release of active ingredients. 
	Regarding claim 8, Magdassi et al. teaches indocyanine green.  See claim 7 of Magdassi et al.
Regarding claim 9 and 10, Magdassi et al. teaches imaging of living cells.  See Example 7, para. [0185].
Regarding claims 16, 32 and 37, Magdassi et al. teaches chitosan.  See claim 3 of Magdassi et al. 
Regarding claims 17-19, Magdassi et al. teaches polysorbate 80, castor oils and polyethylene glycols.  
Regarding claims 22, Longo et al. teaches conventional film forming preparation that would read on the claimed steps. 
Regarding claims 31 and 33, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 34, the wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  
Regarding claims 35 and 36, Magdassi et al. teaches IRDye 800.  See para. [0061].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618